DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Joan Chan on 6/1/21.
Please replace all previous versions of the claims with the following complete listing:
(Currently Amended) An apparatus for wavelength selective transfer of optical energy, comprising: 
a first signal waveguide; 
a second signal waveguide located a distance from said first signal waveguide;
a bridge comprising at least one waveguiding element between said first signal waveguide and said second signal waveguide, wherein said bridge enables indirect 
a monolithic glass structure, wherein said first signal waveguide, said second signal waveguide and said bridge are embedded within said monolithic glass structure, and wherein said monolithic glass structure comprises a body of a fiber.

(Original) The apparatus of claim 1, wherein said bridge comprises a series of step index or graded index cores between said first signal waveguide and said second signal waveguide.

(Original) The apparatus of claim 1, wherein said bridge comprises an effective index of refraction that will only allow selected wavelengths to couple from said first signal waveguide to said second signal waveguide.

(Original) The apparatus of claim 1, wherein said distance sufficiently separates said first signal waveguide from said second signal waveguide such that a first fiber optic core and a second fiber optic core can be fusion spliced to said first signal waveguide and said second signal waveguide, respectively.

(Original) The apparatus of claim 1, wherein said first signal waveguide is single or multimode and said second signal waveguide is single or multimode, but only one mode will be selected for transfer from said first signal waveguide to said second signal waveguide.

(Original) The apparatus of claim 1, wherein said bridge comprises a large slab multimode core.

(Original) The apparatus of claim 1, wherein said first signal waveguide and said second signal waveguide comprise a dopant.

(Original) The apparatus of claim 7, wherein said dopant comprises Ge.

(Original) The apparatus of claim 1, wherein said first signal waveguide and said second signal waveguide each comprise a Ge-doped step index core.



 (Original) The apparatus of claim 10, wherein each said GRIN rod supports at least two modes.

 (Original) The apparatus of claim 11, wherein the effective index of the fundamental mode in said first signal waveguide matches one of said two modes.

(Original) The apparatus of claim 12, wherein each said GRIN rod comprises a higher dispersion than that of said first signal waveguide and said second signal waveguide.

 (Original) The apparatus of claim 13, wherein the spacing between each GRIN rod and between the set of GRIN rods and said first signal waveguide and said second signal waveguide is selected to produce a desired coupling efficiency and the length at which maximum coupling occurs.

 (Original) The apparatus of claim 2, wherein each core of said series of step index or graded index cores is closer to its closest core of said series than said first signal waveguide is to its closest core of said series and wherein each core of said series of step index or graded index cores is closer to its closest core of said series than said second signal waveguide is to its closest core of said series.

 (Currently Amended) The apparatus of claim 2, wherein the space between said first signal waveguide and its closest core of said series of step index or graded index cores is selected to determine a desired transfer speed of said optical energy from said first signal waveguide to said bridge and wherein the space between said second signal waveguide and its closest core of said [[of said ]]series of step index or graded index cores is selected to determine a desired transfer speed of said optical energy from said bridge to said second signal waveguide.



 (Original) The apparatus of claim 1, further comprising at least one additional signal waveguide, wherein each additional signal waveguide is located a predetermined distance from said first signal waveguide, wherein said predetermined distance disables direct evanescent coupling and wavelength selective transfer of optical energy from said first signal waveguide to said additional signal waveguides, wherein said apparatus further comprises at least one additional bridge between said first signal waveguide and said at least one additional signal waveguide, wherein said at least one additional bridge enables indirect evanescent coupling and wavelength selective transfer of optical energy from said first signal waveguide to each said at least one additional signal waveguide.

 (Original) The apparatus of claim 18, wherein each waveguide of said at least one additional signal waveguide is optimized for at least one of a specific wavelength and a specific polarization.

 (Original) The apparatus of claim 18, wherein each waveguide of said at least one additional signal waveguide is optimized for a different specific wavelength.

 (Original) The apparatus of claim 1, wherein said first signal waveguide and said second signal waveguide have a diameter that is the same or different.

 (Original) The apparatus of claim 1, wherein either or both of said first signal waveguide and said second signal waveguide can be single mode or multimode.

 (Original) The apparatus of claim 1, wherein said distance is as far apart as the diameter of the fibers that will be used as pigtails.



 (Original) The apparatus of claim 1, wherein said distance is too far to allow direct evanescent coupling and wavelength selective transfer of optical energy from said first signal waveguide to said second signal waveguide.

 (Previously Presented) The apparatus of claim 1, wherein said distance is far enough such that said indirect evanescent coupling between said first signal waveguide and said second signal waveguide is greater with the inclusion of said bridge than direct evanescent coupling between said first signal waveguide and said second signal waveguide is at said distance without the inclusion of said bridge.

 (Original) The apparatus of claim 1, wherein said distance is far enough such that said indirect evanescent coupling between said first signal waveguide and said second signal waveguide is greater with the inclusion of said bridge between said first signal waveguide and said second signal waveguide than direct evanescent coupling would be without the inclusion of said bridge between said first signal waveguide and said second signal waveguide.

 (Canceled) 

 (Previously Presented)  The apparatus of claim 1, wherein said first signal waveguide, said second signal waveguide and said at least one waveguiding element are parallel one to another and their relative positions one to another are invariant along the length of said apparatus.

(New) An apparatus for wavelength selective transfer of optical energy, comprising: 
a first signal waveguide; 
a second signal waveguide located a distance from said first signal waveguide;
a bridge comprising at least one waveguiding element between said first signal waveguide and said second signal waveguide, wherein said bridge enables indirect evanescent coupling and wavelength selective transfer of optical energy from said first signal waveguide to said second signal waveguide; and


(New) The apparatus of claim 30, wherein said bridge comprises a series of step index or graded index cores between said first signal waveguide and said second signal waveguide.

(New) The apparatus of claim 30, wherein said bridge comprises an effective index of refraction that will only allow selected wavelengths to couple from said first signal waveguide to said second signal waveguide.

(New) The apparatus of claim 30, wherein said distance sufficiently separates said first signal waveguide from said second signal waveguide such that a first fiber optic core and a second fiber optic core can be fusion spliced to said first signal waveguide and said second signal waveguide, respectively.

(New) The apparatus of claim 30, wherein said first signal waveguide is single or multimode and said second signal waveguide is single or multimode, but only one mode will be selected for transfer from said first signal waveguide to said second signal waveguide.

(New) The apparatus of claim 30, wherein said bridge comprises a large slab multimode core.

(New) The apparatus of claim 30, wherein said first signal waveguide and said second signal waveguide comprise a dopant.

(New) The apparatus of claim 36, wherein said dopant comprises Ge.

(New) The apparatus of claim 30, wherein said first signal waveguide and said second signal waveguide each comprise a Ge-doped step index core.



 (New) The apparatus of claim 39, wherein each said GRIN rod supports at least two modes.

 (New) The apparatus of claim 40, wherein the effective index of the fundamental mode in said first signal waveguide matches one of said two modes.

(New) The apparatus of claim 41, wherein each said GRIN rod comprises a higher dispersion than that of said first signal waveguide and said second signal waveguide.

 (New) The apparatus of claim 42, wherein the spacing between each GRIN rod and between the set of GRIN rods and said first signal waveguide and said second signal waveguide is selected to produce a desired coupling efficiency and the length at which maximum coupling occurs.

 (New) The apparatus of claim 31, wherein each core of said series of step index or graded index cores is closer to its closest core of said series than said first signal waveguide is to its closest core of said series and wherein each core of said series of step index or graded index cores is closer to its closest core of said series than said second signal waveguide is to its closest core of said series.

 (New) The apparatus of claim 31, wherein the space between said first signal waveguide and its closest core of said series of step index or graded index cores is selected to determine a desired transfer speed of said optical energy from said first signal waveguide to said bridge and wherein the space between said second signal waveguide and its closest core of said series of step index or graded index cores is selected to determine a desired transfer speed of said optical energy from said bridge to said second signal waveguide.



 (New) The apparatus of claim 30, further comprising at least one additional signal waveguide, wherein each additional signal waveguide is located a predetermined distance from said first signal waveguide, wherein said predetermined distance disables direct evanescent coupling and wavelength selective transfer of optical energy from said first signal waveguide to said additional signal waveguides, wherein said apparatus further comprises at least one additional bridge between said first signal waveguide and said at least one additional signal waveguide, wherein said at least one additional bridge enables indirect evanescent coupling and wavelength selective transfer of optical energy from said first signal waveguide to each said at least one additional signal waveguide.

 (New) The apparatus of claim 47, wherein each waveguide of said at least one additional signal waveguide is optimized for at least one of a specific wavelength and a specific polarization.

 (New) The apparatus of claim 47, wherein each waveguide of said at least one additional signal waveguide is optimized for a different specific wavelength.

 (New) The apparatus of claim 30, wherein said first signal waveguide and said second signal waveguide have a diameter that is the same or different.

 (New) The apparatus of claim 30, wherein either or both of said first signal waveguide and said second signal waveguide can be single mode or multimode.

 (New) The apparatus of claim 30, wherein said distance is as far apart as the diameter of the fibers that will be used as pigtails.



 (New) The apparatus of claim 30, wherein said distance is too far to allow direct evanescent coupling and wavelength selective transfer of optical energy from said first signal waveguide to said second signal waveguide.

 (New) The apparatus of claim 30, wherein said distance is far enough such that said indirect evanescent coupling between said first signal waveguide and said second signal waveguide is greater with the inclusion of said bridge than direct evanescent coupling between said first signal waveguide and said second signal waveguide is at said distance without the inclusion of said bridge.

 (New) The apparatus of claim 30, wherein said distance is far enough such that said indirect evanescent coupling between said first signal waveguide and said second signal waveguide is greater with the inclusion of said bridge between said first signal waveguide and said second signal waveguide than direct evanescent coupling would be without the inclusion of said bridge between said first signal waveguide and said second signal waveguide.

Election/Restrictions
Claims 1-27, 29-56 are allowable. Claims 2-20, 23-25 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-X and Species A and D, as set forth in the Office action mailed on 4/24/20, is hereby withdrawn and claims 2-20, 23-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-27, 29-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a monolithic glass structure, wherein said first signal waveguide, said second signal waveguide and said bridge are embedded within said monolithic glass structure, and wherein said monolithic glass structure comprises a body of a fiber in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a monolithic glass structure, wherein said first signal waveguide, said second signal waveguide and said bridge are embedded within said monolithic glass structure,  and wherein said first signal waveguide, said second signal waveguide and said at least one waveguiding element are parallel one to another and their relative positions one to another are invariant along the length of said apparatus in combination with the rest of claim 30.
It is noted that claim 30 is allowable because the unique combination of each and every specific element stated in the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874